United States Court of Appeals
                     For the First Circuit


No. 02-2721

      JOSHUA NIEVES-MÁRQUEZ; JESÚS NIEVES; LEONOR MÁRQUEZ,

                     Plaintiffs, Appellees,

                               v.

 THE COMMONWEALTH OF PUERTO RICO; DEPARTMENT OF EDUCATION OF THE
  COMMONWEALTH OF PUERTO RICO, through its Secretary, Hon. César
          Rey Hernández; ELSIE TRINIDAD; EDNA ROSA-COLÓN,

                     Defendants, Appellants.


                          ERRATA SHEET

     The opinion of this Court issued on December 24, 2003 is
amended as follows:

     On page 3, line 15, "is described" is replaced with "are
described"

     On page 19, line 6, "Id. at 931-33" is replaced with "Amann,
991 F.2d at 931-33"

     On page 23, line 4, "interpretive" is replaced with
"implementing"

     On page 26, line 7 of footnote 11, "on the same cause of
action" is inserted at the end of the sentence after "forms of
monetary relief"